DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
	Claim 1 should have a colon added after “comprising” in line 1.
	Claim 1 should have “and” added after “an electrolyte,” and “an outer housing” should be indented separately.
Appropriate correction is required.

3.	Claim 6 recites, “In the metal-air battery according to claim 1,” whereas all the other preambles of the dependent claims simply state, “The metal-air battery according to claim 1..”  Claim 6 is not incorrect and not objected to; however, it is simply noted in the instance that this is not Applicant’s intent.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 5 recites the limitation “the respective communication portions" in line 1. There is insufficient antecedent basis for this limitation in the claim.  The issue is that claim 4 recites, “the communication portion is disposed on at least the bottom side portion or the top side portion”  Accordingly, claim 4 only requires a singular communication portion.  It is noted that changing “or” to “and” in claim 4 would not correct the issue as this would require a (singular) communication portion to be disposed on the bottom side portion or the top side portion which is not supported by the disclosure.  
B)	Claim 5 is not clear with respect to the language of “one side portion comprising the bottom side portion of the top side portion of the frame-shaped portion.”  It is not clear how a side portion comprises a bottom portion or a top side portion.  Appropriate clarification (annotated drawings or an explanation) or correction is required.  
C)	Claim 5 recites that the respective communication portions are disposed near both length-direction end portions of one side portion.  The term “near” in claim 5 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention [see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); MPEP 2173.05(b].  
It is noted that the use of approximation terms or terms of degree such as “near” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  In the instance scenario, there specification fails to make clear what would or would not be considered “near” such that the claim is rendered indefinite.
D)	Claim 7 recites the limitation “the metal electrode side” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is meant to be “the communication portion is positioned on [a side] of the metal electrode, or if this is meant to define that the communication portion is positioned of a metal electrode side of the metal-air battery (i.e., the separator being construed as a middle with there being an air electrode side and metal electrode side on opposing sides of the separator).
Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as best as possible in terms of prior art application.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross, Jr. (US 4,842,963) (hereinafter, “Ross”).
Regarding claim 1, Ross teaches a zinc-air (“metal-air”) battery (title; abstract; entire disclosure) comprising:
 a metal electrode (porous foam material 40 with active zinc metal thereon and conductive metal tab 36) (column 3, line 54 (“C3/L54”)-C4/L63; Figs. 2 & 4), 
a positive electrode (air electrode 60 with conductive tab 62 and air electrode backing portion 64) opposed to the metal electrode (40, 36) (C5/24-30; Figs. 3 & 4)
an electrolyte (C6/L15-23), [and]
a case 52 (“an outer housing”) that houses the metal electrode (40, 36), the positive electrode (60, 62, 64), and the electrolyte (C5/L24-39; Fig. 5), 
wherein a rectangular plastic frame 14 (“spacer”) that maintains an interval between the metal electrode (40, 36) and the positive electrode (60, 62, 64) is disposed between the metal electrode (40, 36) and the positive electrode (60, 62, 64) (at least at portion 36 as shown in Fig. 2), 
the frame 14 (“spacer”) has a frame-shaped portion constituting an outer periphery (Fig. 4), and a central opening 18 (“an opening portion”) that penetrates in a thickness direction intersecting with the metal electrode (40, 36) and the positive electrode (60, 62, 64) inside the frame-shaped portion, and the electrolyte can be preserved in the opening portion 18 (C5/L44-56; C6/L55-C7/L33), and
the frame-shaped portion has a communication portion (any of first series of bores 30; second series of bores 32; lower horizontal bore 22, upper horizontal bore 26, port 28, port 24; or any combination thereof) that communicates with an outer edge of the frame-shaped portion and the opening portion 18, and the electrolyte can flow inside and outside the frame-shaped portion (C5/L44-56; C6/L55-C7/L33; Figs. 2-5; entire disclosure relied upon).  
Regarding claim 3, Ross teaches wherein the frame 14 (“spacer”) is made of a resin nonreactive with the electrolyte (C3/L35-43).  
Regarding claim 4, Ross teaches wherein the frame 14 (“spacer”) has a rectangular outer shape comprising a bottom side portion (i.e., where lower horizontal bore 22 is located) disposed on a bottom portion side of the case 52 (“an outer housing”) (Figs. 2, 3, 5) and a top side portion (where upper horizontal bore 26 is located) opposed to the bottom side portion, and
 the communication portion (any of first series of bores second series of bores 32; lower horizontal bore 22, upper horizontal bore 26, port 28, port 24) is disposed on at least the bottom side portion or the top side portion.  
Regarding claim 5, Ross teaches wherein [there are communication portions (30, 32) disposed on the bottom side portion and the top side portion, respectively,], and wherein the respective communication portions (30, 32) are disposed near both length-direction end portions of one side portion comprising the bottom side portion or the top side portion of the frame-shaped portion (Fig. 2).  Alternatively, Ross teaches wherein [there are communication portions (22, 26) disposed on the bottom side portion and the top side portion, respectively,], and wherein the respective communication portions (22, 26) are disposed near both length-direction end portions of one side portion comprising the bottom side portion or the top side portion of the frame-shaped portion (Fig. 2).
Regarding claim 6, Ross teaches wherein “the communication portion” (any of first series of bores second series of bores 32; lower horizontal bore 22, upper horizontal bore 26, port 28, port 24) is a concave portion, a groove-shaped portion, or an aperture portion, obtained by removing not less than one-third of a thickness (multiple interpretations given not defined relative to anything) of the frame-shaped portion.  It is noted that the claim is a product-by-process claim given the language of “obtained by removing not less than one-third of a thickness of the frame-shaped portion” which is evaluated solely for the structure implied.
As non-limiting examples, each of upper and lower horizontal bore portions (22 or 26) extend well past 1/3 a thickness in the x direction.  Each of the bores (30, 32) extend 1/3 of the thickness in the y direction.  If “the communication portion” is interpreted as the combination of 22, 30, then this extends 2/3 of the thickness in the y direction:

    PNG
    media_image1.png
    374
    595
    media_image1.png
    Greyscale

Regarding claim 7, Ross teaches wherein the frame 14 (“spacer”) is provided such that the communication portion (any of any of first series of bores 30; second series of bores 32; lower horizontal bore 22, upper horizontal bore 26, port 28, port 24)  is positioned on the metal electrode side (Figs. 2-4) [Ross reading on both possible interpretations outlined in the 35 U.S.C. 112(b)/second paragraph rejection].  
Regarding claim 8, the claimed positive electrode may alternatively be construed as left-side air electrode 60, 62, 64 and right side air electrode 60, 62, 64 (Fig. 4), such that Ross teaches the positive electrode comprises an air electrode [left side air electrode 60, 62, 64] and a charging electrode [right side air electrode 60, 62, 64], and the frame 14 (“spacer”) is disposed between the metal electrode (40, 36) and the air electrode (left side air electrode 60, 62, 64) (i.e., at least at least at portion 36 as shown in Fig. 2).  It is the position of the Examiner that the right side air electrode 60, 62, 64 fully meets all structured implied by “a charging electrode” and is further at the same potential as the left-side air electrode 60, 62, 64 (“air electrode”) such that it may be construed as part of the claimed positive electrode that is a charging electrode.

8.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2005/0255339).
Regarding claim 1, Tsai teaches a metal-air battery 10 (abstract; Figs. 1-5; entire disclosure) comprising:
a metal electrode (16, 22) (P29, 30), 
a positive electrode 14 opposed to the metal electrode (16, 22) (P19), 
an electrolyte (P35), [and]
a nonconductive frame structure (“an outer housing”) that houses the metal electrode (16, 22), the positive electrode 14, and the electrolyte (P48), 
wherein a rigid structure 20 (“a spacer”) that maintains an interval between the metal electrode (16, 22) and the positive electrode 14 is disposed between the metal electrode (16, 22) and the positive electrode 14 (Figs. 1-3C, 5), 
the rigid structure 20 (“spacer”) has a frame-shaped portion constituting an outer periphery (Figs. 3C, 5), and an opening portion (aperture(s) 26) that penetrates in a thickness direction intersecting with the metal electrode (16, 22) and the positive electrode 14 inside the frame-shaped portion (Figs. 3C, 5; P26), and the electrolyte can be preserved in the opening portion (aperture(s) 26) (P38), and
the frame-shaped portion has a tube 28 with an inlet and outlet (“a communication portion”) that communicates with an outer edge of the frame-shaped portion and the opening portion (aperture(s) 26), and the electrolyte can flow inside and outside the frame-shaped portion (P38).
Regarding claim 2, Tsai teaches wherein a separator  18 that covers at least a part of the metal electrode (16, 22) is disposed between the metal electrode (16, 22) and the rigid structure 20 (“spacer”) in the nonconductive frame structure (“an outer housing”) (P58) (P25-28; Figs. 3A-3C).
Regarding claim 3, Tsai teaches wherein the rigid structure 20 (“spacer”) is made of a resin nonreactive with the electrolyte (P26). 
Regarding claim 4, Tsai teaches wherein the rigid structure 20 (“spacer”) has a rectangular outer shape comprising a bottom side portion disposed on a bottom portion side of the outer housing and a top side portion opposed to the bottom side portion, and the tube 28 with the inlet and the outlet (“the communication portion”) is disposed on at least the bottom side portion or the top side portion (Fig. 5).
Regarding claim 5, Tsai teaches wherein the respective communication portions (inlet and outlet of tube 28) are disposed near both length-direction end portions of one side portion comprising the bottom side portion or the top side portion of the frame-shaped portion (Fig. 5). 
Regarding claim 6, in an alternative interpretation, Tsai teaches a plurality of apertures 26 with at least one in the center being construed as “an opening portion” as claimed, and one at the edge being construed as “a communication portion” within claim 1, wherein in this interpretation, the communication portion (aperture 26 located at the edge) penetrates the entire thickness of the frame-shaped portion given it is an aperture.   It is noted that the claim is a product-by-process claim given the language of “obtained by removing not less than one-third of a thickness of the frame-shaped portion” which is evaluated solely for the structure implied.
Regarding claim 7, Tsai teaches wherein the rigid structure 20 (“spacer”) is provided such that the tube 28 with the inlet and outlet (“the communication portion”) is positioned on the metal electrode side (Figs. 4A-5).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2005/0255339)  in view of Tzidon et al. (US 2014/0087274).
	Regarding claim 8, Tsai teaches the positive electrode comprises an air electrode (P19) with the rigid structure 20 (“spacer”)  disposed between the metal electrode (16, 22) and the air electrode 14 (C5/24-30; Figs. 3 & 4).  Tsai fails to disclose that the positive also comprises a charging electrode as claimed.
Tzidon teaches analogous art of a zinc-air battery in the same field of endeavor in which the zinc-air cell comprises a three-electrode rechargeable zinc-air cell comprising an analogous metal electrode, air electrode, and a third electrode that is an oxygen evolving structure (“a charging electrode”), wherein the zinc-air cell exhibits a longer lifespan than other zinc-cells given the prevention of zinc dendrite formation in the direction of the air cathode given the pairing of the zinc-incorporating structure (“metal electrode”) and the oxygen evolving structure (“charging electrode” ) for charging, and the zinc-incorporating structure and the air cathode for discharging (P8, 16). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the construct of Tsai to have a third electrode that is an oxygen evolving structure (“a charging electrode”) given Tzidon teaches such a construct and technique is known in the field of zinc-air batteries, and provides the predictable and advantageous results of preventing zinc dendrite formation in the direction of the air cathode given the pairing of the zinc-incorporating structure (“metal electrode”) and the oxygen evolving structure (“charging electrode” ) for charging, and the zinc-incorporating structure and the air cathode for discharging (P16) such that the zinc-air cell exhibits a longer lifespan (P8).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2005/0255339) as applied to at least claim 1 above.
Regarding claim 9, Tsai teaches wherein a ratio of an opening area of the opening portion (apertures 26) is “about 78%” of one side of the metal electrode (16, 22) of a surface area of one side of the metal electrode (16, 22) opposed to the opening portion (apertures 26) (P26; Figs. 3A-5).  The claim recites the range of 80-100%, wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium " as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Accordingly, “about 78%” is considered to present a prima facie case of obviousness for the claimed range of 80-100% as claimed.
Additionally, Tsai teaches that that the open area of the apertures 26 (“opening portion”) must balance structural integrity with the ability of allowing the reaction between the anode material 16 and the active cathode area, which may vary depending on performance needs.  Tsai teaches that in one embodiment, the open area ratio is about 78% and that this characteristic (in addition to thickness) “may vary depending on factors such as performance demands, overall size of the cell, intended environment of the cell, and desired ease of refuelability” (P26).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective fling date of the invention to determine the optimum or workable ratio of an opening area of the apertures 26 (“opening portion”) given Tsai teaches that the open area ratio “may vary depending on factors such as performance demands, overall size of the cell, intended environment of the cell, and desired ease of refuelability” (P26).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). See also the following case law:  
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).


12.	Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ross, Jr. (US 4,842,963) (hereinafter, “Ross”) in view of Tzidon et al. (US 2014/0087274).
Regarding claim 8, as detailed above, the claimed positive electrode may alternatively be construed as left-side air electrode 60, 62, 64 and right side air electrode 60, 62, 64 (Fig. 4), such that Ross teaches the positive electrode comprises an air electrode [left side air electrode 60, 62, 64] and a charging electrode [right side air electrode 60, 62, 64], and the frame 14 (“spacer”) is disposed between the metal electrode (40, 36) and the air electrode (left side air electrode 60, 62, 64) (i.e., at least at least at portion 36 as shown in Fig. 2).   It is the position of the Examiner that the right side air electrode 60, 62, 64 fully meets all structured implied by “a charging electrode” and is further at the same potential as the left-side air electrode 60, 62, 64 (“air electrode”) such that it may be construed as part of the claimed positive electrode that is a charging electrode.
Alternatively, Tzidon teaches analogous art of a zinc-air battery in the same field of endeavor in which the zinc-air cell comprises a three-electrode rechargeable zinc-air cell comprising an analogous metal electrode, air electrode, and a third electrode that is an oxygen evolving structure (“a charging electrode”), wherein the zinc-air cell exhibits a longer lifespan than other zinc-cells given the prevention of zinc dendrite formation in the direction of the air cathode given the pairing of the zinc-incorporating structure (“metal electrode”) and the oxygen evolving structure (“charging electrode” ) for charging, and the zinc-incorporating structure and the air cathode for discharging (P8, 16). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the construct of Ross to have a third electrode that is an oxygen evolving structure (“a charging electrode”) given Tzidon teaches such a construct and technique is known in the field of zinc-air batteries, and provides the predictable and advantageous results of preventing zinc dendrite formation in the direction of the air cathode given the pairing of the zinc-incorporating structure (“metal electrode”) and the oxygen evolving structure (“charging electrode” ) for charging, and the zinc-incorporating structure and the air cathode for discharging (P16) such that the zinc-air cell exhibits a longer lifespan (P8).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sauer et al. (US 4,115,626); Tsai et al. (US 2003/0017376); Donahey et al. (US 2020/0358157); Friesen et al. (US 2011/0189551); Siu et al. (US 5,849,427); Chen (US 2002/0098398); Tsai et al. (US 2005/0123815); Takahashi et al. (US 2011/0195321); and Tzeng (US 2002/0182509).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729